3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-4   Page 1 of 7




                      AFFIDAVIT OF
                    DAVID BENNETT
                          09/08/2020
3:19-cv-02598-SAL            Date Filed 09/08/20   Entry Number 31-4        Page 2 of 7



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                     COLUMBIA DIVISION

Michael "Dalton" Bickley,                                     C.A. NO.: 3:19-cv-02598-SAL

                Plaintiff,

V.                                                       AFFIDAVIT OF DAVID BENNETT

Lexington County School District 1; South
Carolina Board of Education; South Carolina
High School League; Lexington Baseball Club,

               Defendants.


       PERSONALLY APPEARED BEFORE ME, the undersigned, David Bennett being duly

sworn according to the law, depose and say as follows:



       1. I have been employed by Lexington County School District One ("the District"), for a

          total of 7 years. This is my 5th year as the District's Athletic Director. Prior to this, I

          served as Athletic Director of River Bluff High School. I held that role from 2013 to

          2016.

       2. I am familiar with the allegations in the above complaint. I have some personal

          knowledge of Mr. Bickley and his mother, Teena Gibson.

       3. Mr. Bickley played baseball on River Bluff High School's 'B" team when he was in ? 1h

          and 3 th grade at Meadow Glen Middle School. The "B" team served as a feeder program

          for young players in the District so that they can be trained and coached by the District

          coaching staff in preparation for joining the high school team.

       4. Mr. Bickley was zoned for River Bluff High School, but when he became a ninth grader,

          he transferred to Lexington High School. As a result of his transfer, and by rules of the
3:19-cv-02598-SAL      Date Filed 09/08/20      Entry Number 31-4        Page 3 of 7




         South Carolina High School League, he was unable to compete in any Lexington High

         School baseball games during his freshman year. Although Bickley could not compete

         in league play, he did practice and work out with the team.

     5. I was present on March 9, 2017 for a meeting with Mr. Bickley's mother, Teena Gibson.

         Ms. Gibson requested this meeting with me, as District Athletic Director; Perry

         Woolbright, the Lexington High School Athletic Director; and Brian Hucks, Lexington

         High School's head baseball coach. This meeting was memorialized in writing by AD

        Woolbright. That memorandum is attached to this affidavit as Exhibit A to this

        Affidavit. The contents of this memorandum are accurate to the best of my recollection.

     6. Ms. Gibson had a variety of concerns and complaints. At the time, Mr. Bickley was not

        playing on the Lexington High School Baseball team. He had sustained an arm injury in

        the summer of 2016 while playing with the Lexington Ba~eball Club ("LBC"). It is my

        recollection that by that time he had been released to play again. However, he was not

        playing on the team, and Ms. Gibson stated that it was her decision for him not to play.

     7. Ms. Gibson revealed that part of her concern was related to one of the part-time coaches

        for the Lexington High School Baseball Team, Will Cheatham. Mr. Cheatham was not

        an employee of the District, but rather a part-time coach from the community who

        received a small stipend for working with the team. Mr. Cheatham had also coached

        Bickley on the LBC team and had also given him private coaching.

     8. The Lexington Baseball Club is one of any number of summer league baseball programs

        in South Carolina. It was not and is not affiliated, organized, or operated by the District.

        The District has no control over what occurs in summer league programs such as the

        Lexington Baseball Club.



                                               2
3:19-cv-02598-SAL      Date Filed 09/08/20      Entry Number 31-4        Page 4 of 7




     9. Some members of the district coaching staff earn extra money by participating in

         summer league programs, but they do so outside of their employment with the District.

     10. District students are not required to participate in a summer league program, though a

         majority do in order to continue their training, practicing, and conditioning throughout

         the year.

     11. At or around the same time as the meeting with Ms. Gibson claimed that Mr. Cheatham

        had sent some derogatory text messages to her, and that Bickley had heard a voice mail

        from Cheatham to Ms. Gibson with similar derogatory statements. I requested a copy of

        those text messages as proof and Ms. Gibson eventually provided them. When I received

        a copy of these text messages, I took them immediately to the District's Human

        Resources Department. Thereafter, Mr. Cheatham was told he was no longer able to

        work with the team.

     12. Ms. Gibson also wanted to know why Mr. Bickley had received less time in the bullpen

        during the 2016-2017 season. It was explained to her that Bickley was ineligible to play

        on the team that year because of the high school league's transfer rule, and that because

        of that, he got less bullpen time than other players who were actually going to play.

     13. The District is under no obligation to give an equal amount of bullpen time to students

        who are not eligible to compete.

     14. I am aware of Mr. Bickley' s claims of mistreatment by District athletics personnel. As I

        understand the allegations, they do not constitute mistreatment, bullying or harrasment.

     15. As the District's Athletic Director, I fully expect our coaches to encourage our student

        athletes to be good citizens, be responsible team members, and display good

        sportsmanship. Where, as with Bickley, our athletes are not doing these things, I would



                                               3
3:19-cv-02598-SAL        Date Filed 09/08/20   Entry Number 31-4    Page 5 of 7




          expect our coaches to call out bad behavior and correct them as Coach Thompson and

          Coach Bonnette did.


AFFIANT FURTHER SAYETH NOT!




SWORN to before me this    Ssth
day of September_, 2020.




My Commission Expires:    fehrll.01{   L/-1 20 2 (:,




                                               4
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-4   Page 6 of 7




EXHIBIT “A”
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-4   Page 7 of 7
